Citation Nr: 9906658	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-18 125	)	DATE
	)
	)                       

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a January 1997 rating decision, in 
which the RO service connected the veteran for PTSD.  The 
disorder was evaluated as 30 percent disabling, effective 
from May 1996.  An NOD was filed that same month, January 
1997, and an SOC was issued in March 1997.  In April 1997, 
the veteran filed a substantive appeal.  Thereafter, in 
August 1997, the veteran testified before a hearing officer 
at the Hartford VARO.  A Hearing Officer's Decision was 
issued in October 1997.  A Supplemental SOC was issued in 
June 1998.  In August 1998, the veteran testified before the 
undersigned during a Travel Board hearing at the VARO in 
Hartford.  


FINDINGS OF FACT


1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  Upon VA examination in November 1996, the veteran 
complained of flashbacks, nightmares, difficulty 
concentrating, intrusive recollections, irritability, and 
physiological hyperactivity.  

3.  At his personal hearing in August 1997, the veteran 
testified that he had been unable to secure employment due to 
suffering a heart attack and stroke, which he asserted were 
brought on by stress.  

4.  Applying the rating criteria in effect before November 7, 
1996, the medical evidence of record reflects a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large" in degree, i.e., a 
definite level of impairment.  The next higher level of 
social and industrial impairment, "considerable" in degree, 
is not supported by the evidence.  

5.  Applying the rating criteria in effect on and after 
November 7, 1996, there is an approximate balance of positive 
and negative evidence as to whether the veteran's PTSD 
manifests occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met, under the schedular criteria in 
effect before November 7, 1996; however, resolving reasonable 
doubt in favor of the veteran, the criteria for an evaluation 
of 50 percent for PTSD have been met, under the schedular 
criteria in effect since November 7, 1996.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.132, 4.130, Diagnostic Code 9411 (1996 and 
1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that he served 
in Vietnam.  His DD Form 214 (Report of Transfer or 
Discharge) reflects that, during his tour of duty in 
Southeast Asia, he was awarded the Purple Heart and the 
Combat Infantryman's Badge.  

In July 1976, the veteran was granted a noncompensable 
service-connected rating for a left shoulder disorder, 
effective from August 1975.  In May 1994, the veteran was 
granted a permanent and total disability rating for pension 
purposes with respect to disabilities associated with stroke 
residuals and status post myocardial infarction with 
hypertension.  

Thereafter, in May 1996, the veteran filed a claim of service 
connection for PTSD.  In July 1996, the RO received Rocky 
Hill Veteran's Home and Hospital (VHH) discharge summaries, 
dated from February 1994 to June 1996.  These records 
included physical examinations and findings for hypertension, 
status post myocardial infarction with angina, status post 
cerebrovascular accident with recovery, and history of 
chemical and alcohol dependency.  

In August 1996, the RO received a statement from the veteran, 
dated in July 1996, in which the veteran described his 
experiences in Vietnam.  In particular, the veteran recounted 
retrieving the bodies of soldiers killed during fighting in 
the Mekong Delta, falling from a helicopter and having the 
helicopter crash land on top of him, witnessing a friend 
killed by sniper fire, and seeing soldiers wounded by 
"Bouncing-Betty" land mines.  

In November 1996, the veteran underwent a PTSD examination 
for VA purposes.  The veteran reported that, following his 
return from Vietnam, he had had problems sleeping, and was 
irritable and anxious.  He also complained of nightmares and 
difficulty interacting with others.  From 1983 to 1989, the 
veteran noted that he had been an intravenous user of cocaine 
and heroin.  The veteran also reported a history of heart 
attack and stroke in 1992.  On further examination, the 
veteran was noted to have some psychomotor agitation, with no 
thought disorders, and his thought content was not 
delusional.  The veteran denied any auditory or visual 
hallucinations, his mood was reported as anxious, and his 
affect was full range.  In addition, his cognitive function 
was noted as intact, and his insight and judgment were fair.  
The examiner's diagnosis was Axis I: PTSD;  Axis II: 
Deferred;  Axis III: Status post cerebrovascular accident in 
1992, heart attack in 1992 and hypertension;  Axis IV: 
Stressors are severe;  Axis V: Global assessment of 
functioning (GAF), current - fair.  The examiner noted in 
summary that the veteran reported PTSD symptoms of 
flashbacks, nightmares, difficulty concentrating, intrusive 
recollections, irritability, and physiological hyperactivity.  

In a January 1997 rating action, the RO service connected the 
veteran for PTSD.  The disorder was evaluated as 30 percent 
disabling, effective from May 1996.  The veteran appealed the 
RO's decision and, in a subsequently filed VA Form 9 (Appeal 
to Board of Veterans' Appeals), he noted that his PTSD was 
severe enough to prevent him from acquiring or keeping 
regular employment, and that it caused difficulty in 
establishing relationships with his family and friends.  

Thereafter, the RO received discharge summaries, dated in 
April and May 1997, from the VA Medical Center (VAMC) in West 
Haven. 

The April summary noted that the veteran had received a 
$59,000 bill for time spent at the VHH, and was having 
homicidal ideations with respect to officials at that 
facility.  The veteran reported having suicidal ideations, 
noting that he had thought about jumping off a building.  He 
also reported hearing voices.  On further examination, the 
veteran was noted to have a constricted affect, in addition 
to being dysphoric and angry.  Thought processes were logical 
and goal oriented, and there were no delusions or visual 
hallucinations; however, the veteran did evidence auditory 
hallucinations.  During his hospital course, he was started 
on Trilafon for auditory hallucinations.  His recollection of 
when he first heard voices was noted as inconsistent, since 
he reported first hearing voices as a child and also in March 
1997.  After several days on Trilafon, the veteran reported 
that the voices were muted.  In addition, he stated that he 
was no longer feeling homicidal or had the need to hurt 
anyone or himself.  The veteran's final diagnosis included 
Axis I: PTSD.  Cocaine/heroin dependence in remission.  Rule 
out major depression with psychotic features;  Axis IV: 
Recently received bill for $59,000, and brother with AIDS;  
Axis V: GAF at admission - 25, and at discharge - 45.  

The May summary noted that the veteran had presented himself 
to the VAMC in West Haven complaining of command auditory 
hallucinations which were instructing him to kill himself and 
the director of the VHH with a handgun.  In addition, the 
veteran denied recent changes in his appetite, energy level, 
sleep pattern, or concentration.  On further examination, the 
veteran's speech was fluent and normal in rate, rhythm, and 
production; his mood was sad and his affect constricted; and 
thought processes were goal-directed.  Furthermore, the 
veteran acknowledged auditory hallucinations, but not visual 
hallucinations, and his insight and judgment were noted as 
poor.  He reported hearing a voice telling him to kill the 
director of the VHH and then himself.  During the veteran's 
hospital course, and at discharge, it was noted that he had 
stopped hearing voices.  The final diagnosis included Axis I: 
PTSD.  Cocaine/heroin dependence in remission.  Marijuana 
abuse;  Axis IV: Brother with AIDS;  Axis V: GAF at admission 
- 25.  

In August 1997, the veteran testified before a hearing 
officer at the VARO in Hartford.  Under questioning, the 
veteran recounted his experiences in Vietnam, and reported 
that the main reason he had been unable to work was due to 
his heart attack and stroke, which were both the result, he 
reported, of stress brought on by his experiences in Vietnam.  
He also reported that he was receiving drug therapy, which 
included Trilafon and Trazodone, to help control his 
depression and violent behavior.  The veteran testified that 
he had been receiving treatment for his PTSD at the West 
Haven VAMC for two to three years, and that his auditory 
hallucinations were transitory.  In addition, he noted that, 
following service, he had married and worked for eight years 
as a male aid at Hartford Hospital, and then worked for the 
city of Bridgeport as a custodian for 11 years.  The 
veteran's service representative argued that the veteran's 
PTSD symptoms warranted a 70 percent disability rating.  

In September 1997, the RO received VAMC West Haven discharge 
summaries, dated in August and September 1997.  The August 
summary noted the veteran's complaints of recent auditory 
hallucinations telling him to kill the director of the VHH.  
On admission, he reported no current auditory or visual 
hallucinations, or homicidal or suicidal ideations.  On 
further examination, the veteran was alert and oriented times 
three, his mood was "even keel," and his affect flat.  He 
showed akathisia when seated, but did not report being 
distressed by this.  Speech was brief and concrete, and 
thought process was noted as impoverished with some 
inconsistencies.  The veteran's diagnosis at discharge 
included Axis I: PTSD.  Psychotic disorder not otherwise 
specified.  Cocaine and alcohol dependence in remission;  
Axis IV: unknown;  Axis V: GAF - 30.  With respect to the 
September summary, this record noted treatment for worsening 
dysarthria and right facial droop.  

Also in September 1997, the RO also received VAMC West Haven 
progress notes, dated from March 1996 to August 1997.  These 
records noted the veteran's continued treatment for non-
service-connected medical problems as well as his PTSD.  In 
particular, a progress note, dated in April 1997, reported 
that the veteran had indicated that he had begun to hear 
voices only a month ago, as well as indicating that he had 
heard voices as a child.  A progress note, also dated in 
April 1997, reported that it was not clear how long the 
veteran had been hearing voices and to what extent the voices 
were truly psychotic phenomena.  In a June 1997 progress 
note, a cognitive examination of the veteran revealed 
deficits in orientation and memory, delayed response on 
concentration test, and difficulty with proverb 
interpretation.  The examiner noted that this could be 
consistent with a possible dementia/pseudodementia.  It was 
also noted that the veteran's prior history of 
cerebrovascular accident and myocardial infarction could be 
contributing to his depression and cognitive deficits.  
Additional progress notes documented the veteran's treatment 
for intermittent auditory hallucinations, and that he had 
strong family support and attended church.  

Thereafter, the RO received VAMC West Haven progress notes, 
dated in October and November 1997.  A note dated in October 
1997 reported the veteran's mental status as alert and 
orientated.  The veteran indicated that sleep was his most 
problematic symptom, during which he would go back to 
Vietnam.  The veteran also reported intrusive thoughts in 
response to specific triggers, exaggerated startle, and 
difficulty controlling his temper when he was unable to 
sleep, but no suicidal or homicidal ideations.  In addition, 
progress notes that month reported the veteran as being 
seriously ill as a result of a stroke in 1991 and a second 
stroke in July 1997.  

Progress notes in November 1997 revealed the veteran to be 
interested and attentive during group therapy discussions, 
plus willing to share ideas and experiences if he felt he had 
something pertinent to offer.  The veteran was also noted to 
have a quiet affect, appeared sad occasionally, and was less 
forgetful and confused.  He was reported to often sit in the 
common area of the facility and talk sociably with people.

A psychiatric evaluation of the veteran, also in November 
1997, noted that he still suffered from intermittent auditory 
hallucinations, and his chemical and alcohol dependence were 
in remission.  On further examination, the veteran was noted 
to speak in a slow, slightly dysarthric voice.  Mood was 
noted as dysphoric, affect was restricted and tired, and 
thought process was coherent, logical and goal directed.  The 
veteran stated that he still suffered from minimal voices, 
but they were no longer giving him the commands to kill 
himself or others.  He denied any suicidal or homicidal 
ideations, paranoia, or side effects from his medications, 
and his insight and judgment were reported limited.  The 
veteran was also noted to be experiencing some cognitive 
difficulties since his stroke.  The examiner's diagnosis 
included Axis I: PTSD.  Psychotic disorder not otherwise 
specified.  Cocaine dependence - in remission nine months, 
alcohol dependence - sober since January 1997 with one day of 
use two months ago;  Axis IV: Moderate - brother with failing 
health, frequent moves in past six months, recent 
cerebrovascular accident in September 1997;  Axis V: GAF past 
year - 25/30, current - 50.  

In August 1998, the veteran testified before the undersigned 
during a Travel Board hearing at the VARO in Hartford.  Under 
questioning, the veteran reported that, since separating from 
active service, he had had two heart attacks and two strokes.  
He also reported that he was told not to work because of his 
health by his doctor.  As for social contacts, the veteran 
reported having friends in West Haven, but that he hoped to 
return to Hartford at some point.  He also reported having a 
supportive family, and that, outside of the friends at the 
hospital, his mother was his biggest friend.  In addition, 
the veteran indicated that he had previously had suicidal and 
homicidal thoughts, and that he currently suffered from 
anxiety attacks three or four times every two weeks.  He also 
reported not being able to remember too much from day to day.  

II.  Analysis

The veteran has submitted a well-grounded claim with the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based on the 
appellant's assertion that his service-connected PTSD is more 
severe then previously evaluated.  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  The Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).  In addition, the Board will consider the 
potential application of the various other provisions of 
38 C.F.R., Parts 3 and 4, whether or not they were raised by 
the veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet.App. 589, 592 (1991).

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims) recently 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a later claim for an increased rating.  See 
Fenderson v. West, ___Vet.App.___, No. 96-947 (Jan. 20, 
1999).  The Court noted that the rule from Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of the 
disability is of primary importance"), was not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, the Court held, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  

Following the veteran's filing of his claim for service 
connection for PTSD in May 1996, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating psychiatric disorders, as set forth in 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996).  
These changes became effective November 7, 1996.  See 
38 C.F.R. § 4.130 (1998).  In the October 1997 Hearing 
Officer's Decision, it was noted that the old rating criteria 
had been applied initially, and a summary of those standards 
was included in the decision.  The RO has also applied the 
revised criteria in the evaluation of the veteran's PTSD, and 
the veteran was notified of its decisions in a June 1998 
Supplemental Statement of the Case, which continued to deny 
the veteran's claim for an increased evaluation.

Where the law or regulations change after a claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet.App. 308, 312-313 
(1991).  See also Baker v. West, 11 Vet.App. 163, 168 (1998); 
Dudnick v. Brown, 10 Vet.App. 79 (1997) (per curiam order).  
Accordingly, in this case, the version more favorable to the 
appellant will be considered.

In reviewing the veteran's case, the Board must therefore 
evaluate the veteran's service-connected PTSD under both the 
old and current regulations to determine whether the veteran 
is entitled to a higher evaluation than that assigned by the 
RO in its January 1997 rating decision. 

Under the old criteria, the veteran's service-connected PTSD 
had assigned to it a 30 percent rating under 38 C.F.R. § 
4.132, Diagnostic Code 9411.  Based upon the previous 
regulatory scheme, the severity of a psychiatric disability 
is based upon evaluating how the actual symptomatology 
affects social and industrial adaptability.  38 C.F.R. § 
4.130.  Evidence of social inadaptability is evaluated only 
as it affects industrial adaptability.  38 C.F.R. § 4.129.  
Two of the most important determinants of disability are time 
lost from gainful work, and decrease in work efficiency.  The 
condition of an emotionally sick veteran with a good work 
record must not be undervalued, however, nor his condition 
overvalued based on a poor work record not supported by the 
psychiatric disability picture.  In evaluating disability 
from psychiatric disorders, it is necessary to consider the 
frequency, severity, and duration of previous psychiatric 
periods, and the veteran's capacity for adjustment during 
periods of remission.  38 C.F.R. § 4.130 (1996).

Under DC 9411, pre-November 7, 1996, a 30 percent evaluation 
was given when there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and where the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating was 
assigned when the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired, and where, by reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating was assigned where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, during which the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was assigned under 
these criteria:  "The attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employ-ment."  See 
38 C.F.R § 4.132, DC 9411 (1996).  The Board also notes that 
the criteria in 38 C.F.R. § 4.132, DC 9411, for a 100 percent 
rating are separate and independent bases for granting a 100 
percent rating.  See Johnson v. Brown, 7 Vet.App. 95, 97 
(1994).

In Hood v. Brown, 4 Vet.App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 38 
C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner 
that would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons and bases" for its decision.  See 38 U.S.C.A. § 
7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  See VAOPGCPREC 9-93, 59 Fed. Reg. 4,753 
(1994).  The Board is bound by this interpretation of the 
term "definite."  See 38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 1998).  Those considerations are considered by the 
Board in evaluating the merits of the claim at issue under 
the pre-November 7, 1996, criteria.

With regard to the new criteria, the intended effect of the 
regulatory changes is to update the portion of the rating 
schedule that addresses mental disorders, to ensure that it 
uses current medical terminology and unambiguous criteria, 
and that it reflects medical advances that have occurred 
since the previous criteria were adopted.  Subsequent to the 
regulatory changes effective in November 1996, the veteran's 
service-connected PTSD continued to have assigned to it a 30 
percent rating, under 38 C.F.R. § 4.130.  Based on the new 
regulatory scheme, when evaluating a mental disorder, the RO 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remission, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of the social impairment, but shall not 
assign an evaluation based solely upon social impairment.  38 
C.F.R. § 4.126 (1998).

Under § 4.130, a 30 percent evaluation requires occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  For a disability rating of 100 
percent, the veteran must show total occupational and social 
impairment, due to such symptoms as: gross impairment in 
though processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R § 4.130, DC 9411 (1998).

Following a review of the evidence, the Board finds that the 
veteran's service-connected PTSD does not warrant a 
disability rating higher than the currently assigned 30 
percent under § 4.132, DC 9405 (old criteria).  In reaching 
this conclusion we note that, in evaluating the veteran's 
disability under section 4.132, two of the most important 
determinants of disability are time lost from gainful work 
and a decrease in work efficiency.  See section 4.130 (1996).  
In this instance, the veteran has not shown that his 
disability has effectively inhibited his ability to work, 
since by his own account, as reported during his Travel Board 
hearing in August 1998, the veteran is unable to work because 
his doctor has advised against it, due to his non-service-
connected medical conditions.  In addition, the veteran also 
testified, during his personal hearing before the hearing 
officer in August 1997, that he was not working because of 
physical limitations due to his heart problems and 
cerebrovascular accidents, which he labeled as related to 
stress.  

In addition, the veteran does not appear to be considerably 
impaired in his ability to establish or maintain effective or 
favorable relationships.  The veteran was noted to be quiet 
and withdrawn on some occasions during group therapy, but he 
was also reported to attend church, be friendly with other 
group members, and have a good relationship with his family.  
Furthermore, the Board notes, as is discussed above, that the 
term "definite," used to quantify the degree of impairment 
for a 30 percent disability rating for mental disorders under 
section 4.132, is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  We find the 
characterization of the veteran's disability as "definite," 
consistent with his overall disability picture.  

Therefore, the Board concludes that the veteran has not shown 
considerable social or industrial impairment to warrant a 50 
percent disability rating under section 4.132, DC 9411.  
Since the veteran has not been found to meet the schedular 
criteria for an increased rating to 50 percent, the Board 
logically concludes he also does not meet the schedular 
criteria for a 70 percent, or higher, disability rating.  

On the other hand, the Board finds that, applying the current 
criteria as codified at 38 C.F.R. § 4.130 (new), the evidence 
is both for and against an increased rating.  As noted above, 
under section 4.126, the rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.

We note that a VA examination in November 1996 found the 
veteran to be suffering from PTSD, with severe stressors, and 
noted his global assessment of functioning (GAF) as fair.  An 
October 1997 progress note indicated the veteran had problems 
sleeping because of intrusive thoughts of Vietnam.  He also 
reported intrusive thoughts in response to specific triggers, 
exaggerated startle, and difficulty controlling his temper.  
A psychiatric evaluation of the veteran in November 1997 
noted his mood as dysphoric, his affect restricted and tired, 
and insight and judgment limited.  The veteran reported 
hearing voices intermittently, denied any suicidal or 
homicidal ideations or paranoia, and his thought process was 
coherent, logical, and goal directed.  A GAF score of 50 was 
reported.  Such a score reflects serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 4th Edition, American Psychiatric 
Association (1994).  In addition, the veteran reported 
suffering from anxiety attacks three or four times every two 
weeks.  However, progress notes also reflected that his non-
service-connected problems with a previous myocardial 
infarction and cerebrovascular accidents were possibly 
contributing to his depression and cognitive deficits.  The 
veteran reported being unable to work only because he had 
been advised not to by his doctor.  He also indicated that he 
was social with a group of friends and interacted well with 
his family.  

Taking all the medical findings into account in our decision, 
and with all due respect for the careful and thorough 
adjudication by the RO, the Board believes the present record 
presents us with a "close call."  We find that the 
evidence,as between a 30 percent rating and a 50 percent 
rating under section 4.130, DC 9411, does not support the 
higher rating by a preponderance, but is in relative 
equipoise, and we therefore give the benefit of the doubt to 
the veteran and award the higher of the two ratings.  Since 
the veteran has not been found to meet the schedular criteria 
for an increased rating to 50 percent by a preponderance of 
the evidence, the Board logically concludes he also does not 
meet the schedular criteria for a 70 percent, or higher, 
disability rating.

As mentioned above, both the old and new regulations for 
evaluating mental disorders were applied in this case because 
of the amendments which occurred during the pendency of the 
veteran's claim.  In any future claims and adjudications, the 
RO will apply only the rating criteria in effect on and after 
November 7, 1996, and will consider evidence developed after 
the present claim.  

We further note that, in view of the Court's holding in 
Fenderson, supra, the Board has considered whether the 
veteran was entitled to a "staged" rating for his service-
connected PTSD, as the Court indicated can be done in this 
type of case.  We find that, at no time since the veteran 
filed his claim for service connection, has his PTSD been 
more disabling than as currently rated under this decision.  





ORDER

Entitlement to an increased rating of 50 percent for post-
traumatic stress disorder is granted, under the schedular 
criteria in effect on and after November 7, 1996.  This award 
is subject to the laws and regulations governing the payment 
of monetary benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

